 1   MCGREGOR W. SCOTT
 2   United States Attorney
     DEBORAH STACHEL
 3   Regional Chief Counsel, Region IX
 4   Social Security Administration
     PATRICK SNYDER,
 5
     Special Assistant United States Attorney
 6            160 Spear Street, Suite 800
 7            San Francisco, California 94105
              Telephone: (415) 977-8927
 8            Facsimile: (415) 744-0134
 9   Attorneys for Defendant
10                        UNITED STATES DISTRICT COURT
11                       EASTERN DISTRICT OF CALIFORNIA
12
     CASIE MORSE,                             )    No. 2:18-cv-03280
13                                            )
           Plaintiff,                         )
14                                            )    STIPULATION TO REMAND
           v.                                 )    PURSUANT TO 42 U.S.C.
15                                            )    SECTION 405(g) SENTENCE FOUR
     ANDREW SAUL,                             )
16
     Commissioner of Social Security,         )
                                              )
17                                            )
                                              )
18                                            )
           Defendant.                         )
19                                            )
20
21          IT IS HEREBY STIPULATED by the parties, through their undersigned
22   attorneys, and with the approval of the Court, that the Commissioner has agreed to
23   a voluntary remand of this case for further administrative proceedings, pursuant to
24   sentence four of 42 U.S.C. § 405(g).
25         On remand, the Appeals Council will instruct the ALJ to reevaluate the
26   medical evidence, including, but not limited to, all medical-source opinion
27   evidence. The Appeals Council will instruct the ALJ to take further action, as
28   warranted, to complete the administrative record and resolve the above issues. The




                                             -1-
 1   parties further request that the Clerk of the Court be directed to enter a final
 2   judgment in favor of Plaintiff, and against Defendant, reversing the final decision
 3   of the Commissioner.
 4         As noted, this stipulation constitutes a remand under the fourth sentence of
 5   Section 205(g) of the Social Security Act. 42 U.S.C. § 405(g).
 6
 7                                     Respectfully submitted,
 8
 9
           Dated: October 24, 2019                   MCGREGOR W. SCOTT
10                                                   United States Attorney
11
                                                     DEBORAH STACHEL
                                                     Regional Chief Counsel, Region IX
12                                                   Social Security Administration
13
14                                           BY:     /s/ Patrick Snyder
15                                                   PATRICK SNYDER
                                                     Special Assistant U.S. Attorney
16                                                   Attorneys for Defendant
17         Dated: October 18, 2019
18                                           BY:      /s/ John Vincent Johnson
19                                                   JOHN VINCENT JOHNSON
                                                     (as authorized by email)
20
                                                     Attorneys for Plaintiff
21
22
                                            ORDER
23
           Good cause appearing, pursuant to stipulation, IT IS SO ORDERED.
24
25   Dated: October 29, 2019
26
27                                              _____________________________________
                                                CAROLYN K. DELANEY
28                                              UNITED STATES MAGISTRATE JUDGE




                                               -2-
